 


109 HJ 69 IH: Relating to a national emergency declared by the President on September 8, 2005.
U.S. House of Representatives
2005-10-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
109th CONGRESS 
1st Session 
H. J. RES. 69 
IN THE HOUSE OF REPRESENTATIVES 
 
October 20, 2005 
Mr. George Miller of California introduced the following joint resolution; which was referred to the Committee on Transportation and Infrastructure 
 
JOINT RESOLUTION 
Relating to a national emergency declared by the President on September 8, 2005. 
 
 
That, pursuant to section 202 of the National Emergencies Act (50 U.S.C. 1622), the national emergency declared by the finding of the President on September 8, 2005, in Proclamation 7924 (70 Fed. Reg. 54227) is hereby terminated. 
 
